UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4204



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


MELVIN H. NOBLE, JR.,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CR-03-263)


Submitted:   September 1, 2004         Decided:     November 22, 2004


Before WILKINSON, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frank W. Dunham, Jr., Federal Public Defender, Amy L. Austin,
Assistant Federal Public Defender, Richmond, Virginia, for
Appellant. Paul J. McNulty, United States Attorney, Michael J.
Elston, S. David Schiller, Assistant United States Attorneys,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Melvin H. Noble, Jr., was convicted of possession of a

firearm by a convicted felon in violation of 18 U.S.C. § 922(g)(1)

(2000), and misdemeanor possession of marijuana in violation of 21

U.S.C. § 844 (2000), and sentenced to a total of twenty-one months

imprisonment.    The charges arose out of a traffic stop of Noble

while he was operating a moped.          On appeal, Noble challenges the

district court’s order denying his motion to suppress the evidence

discovered during the traffic stop and any statements he made at

that time.    Finding no error by the district court in denying the

suppression motion, we affirm.

          During   the   hearing    on     Noble’s   motion   to   suppress,

Lieutenant William C. Smith testified that he observed Noble

operating a moped without his helmet properly in place and without

protective eye wear. Upon approaching the moped from behind, Smith

noted that the moped had a license plate bracket, but no plate.           He

testified that he stopped the moped “based on the violation that he

was not wearing his helmet properly, had no eye protection, no face

protection whatsoever, and the vehicle itself, it was -- I could

not determine whether or not it was properly registered or is a

non[-]motor vehicle, or could have been stolen.”*


     *
      The Virginia Code defines a moped to include vehicles “with
an engine displacement of [fifty] cubic centimeters or less and a
maximum speed of less than [thirty] miles per hour.” Va. Code Ann.
§ 46.2-100 (Michie Supp. 2004) (“Definitions”). If the vehicle
operated by Noble did not meet this definition, it would have

                                   - 2 -
          Once stopped, Noble provided Smith with identification

and a registration form for a moped registered to someone having

the same address as Noble.    The registration form listed a vehicle

identification number (VIN) for the moped.          Lieutenant Smith

testified that he unsuccessfully attempted to locate the VIN on the

exterior of the moped to verify that the registration form provided

by Noble was for the moped that he was operating.         Smith asked

Noble where the VIN was located;        Noble replied that he did not

know.   In response to Smith’s inquiry as to whether the VIN was

under the seat, Noble handed Smith his keys and said, “I don’t

know, but you can check.”

          Smith then opened the seat compartment and, while looking

for the VIN, he discovered a firearm.        Smith placed Noble under

arrest for his possession of the firearm, and searched Noble

incident to the arrest.      This search uncovered three baggies of

marijuana, with a total approximate weight of 5.2 grams.

          The district court denied the motion to suppress the

firearm, marijuana, and any statements Noble made, finding that the

officer’s actions in attempting to determine ownership of the moped

were reasonable, the firearm was discovered in the course of these

actions, and the marijuana was discovered during a valid search

incident to arrest.   The court also found that Noble consented to

the search of the seat compartment.


required a license plate.

                                - 3 -
            This Court has held that a police officer may make an

investigative stop of a vehicle upon a reasonable suspicion of

criminal activity.        United States v. Reedy, 990 F.2d 167, 168 (4th

Cir. 1993).    When an officer observes the commission of a traffic

violation, he has a reasonable basis upon which to stop the vehicle

and inquire.       Whren v. United States, 517 U.S. 806, 810 (1996).

            Lieutenant Smith observed Noble operating the moped while

not wearing his helmet properly and not wearing eye protection.

These    traffic    violations       justified       the    stop    of    the     moped.

Additionally, Smith noted that there was no license plate in the

license plate bracket mounted on the moped.                  The presence of the

bracket suggested that the moped may require a license plate, and

the absence of a license plate suggested that the moped may have

been stolen. Based on these facts, Lieutenant Smith had reasonable

suspicion of criminal activity and the stop was justified.                          See

Whren, 517 U.S. at 810.

            Noble asserts that “[w]hen the driver has produced a

valid    license    and   proof     that   he   is    entitled     to     operate    the

[vehicle], he must be allowed to proceed on his way, without being

subject to further delay by police for additional questioning.”

United    States    v.    Rusher,    966   F.2d      868,   876    (4th    Cir.    1992)

(internal quotation marks omitted).                  “Any further detention for

questioning is beyond the scope of the Terry [v. Ohio, 392 U.S. 1




                                       - 4 -
(1968)]    stop   and    therefore    illegal   unless      the    officer   has    a

reasonable suspicion of a serious crime.”             Id.

            However, as Lieutenant Smith testified, Noble had not

produced proof that he was entitled to operate the vehicle.                       The

registration      form     Noble     provided   was      not      in   his   name.

Additionally, Lieutenant Smith was unable to determine whether that

registration form was for the moped that Noble was operating.

Smith’s attempt to match the moped to the registration by locating

a corresponding VIN on the moped was reasonable in light of his

suspicion at the time of the stop that the moped may have been

stolen.    We agree with the district court that Smith’s inquiry did

not exceed the scope of the stop--which was for the dual purposes

of issuing a warning or a citation to Noble for the helmet

violation and determining whether the vehicle might be stolen in

light of the absence of a license plate in the mounted bracket.

Accordingly, we find no error by the district court in determining

that the firearm was discovered during a reasonable investigatory

stop.     See United States v. Singh, 363 F.3d 347, 355-56 (4th Cir.

2004).     Because the firearm was discovered during the officer’s

reasonable investigatory stop of Noble and the marijuana was

discovered during a search incident to a lawful arrest, Chimel v.

California,    395   U.S.    752   (1969),    neither    was      required   to    be

suppressed.




                                      - 5 -
          Accordingly, we affirm the district court’s order denying

Noble’s motion to suppress and accordingly affirm his conviction

and sentence. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          AFFIRMED




                              - 6 -